Citation Nr: 0102086	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from May 1994 to November 
1998.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
hypertension. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, service medical records indicate that the veteran was 
diagnosed as having hypertension in August 1996 and 
prescribed Tenormin.  The following blood pressure readings 
were recorded during service: (1) 162/102 on August 12, 1996; 
(2) 224/207 on August 26, 1996; and (3) 154/94 on August 27, 
1996.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 NOTE (1) 
(2000); see also 38 U.S.C.A. § 1101(3) (West 1991).  
Thereafter, veteran was regularly treated for hypertension.  
In September 1998, it was noted that he was diagnosed as 
having hypertension two years ago and started beta blockers 
with good results.  There is no post-service medical evidence 
of record.  

In light of the foregoing evidence, this case must be 
remanded in order to afford the veteran a VA examination and 
obtain an opinion as to the date of onset and etiology of any 
current hypertension. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to specify where he 
has received treatment for hypertension 
since his separation from service, then 
obtain complete clinical records of all 
such treatment from the identified 
sources. 

2.  After the above development has been 
completed, afford the veteran a VA 
examination in order to determine whether or 
not he has hypertension, and if so, the date 
of onset and etiology of the condition.  In 
particular, whether it is at least as likely 
as not that any current hypertension had its 
onset during active service or is related to 
any disease or injury in service should be 
addressed.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  

3.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________                    
P. M. DILORENZO
Acting Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


